UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6276



MELVIN CHICHESTER,

                                             Plaintiff - Appellant,

          versus

H. R. POWELL, Warden of the Deerfield Correc-
tional Center; S. D. MAYES, Chief of Security,
Deerfield Correctional Center; CAPTAIN BRACEY,
Deerfield Correctional Center; CAPTAIN GIBBS,
Deerfield Correctional Center; LIEUTENANT
GRAVES, Deerfield Correctional Center; LIEU-
TENANT SPEIGHT, Deerfield Correctional Center;
SERGEANT NICKENS, Deerfield Correctional
Center; JOHN DOE, I, Correctional Officer,
Deerfield Correctional Center; JOHN DOE, II,
Correctional Officer, Deerfield Correctional
Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-1055-2)


Submitted:   April 15, 1996                   Decided:   May 3, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Melvin Chichester, Appellant Pro Se.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Melvin Chichester filed a complaint under 42 U.S.C. § 1983
(1988), and sought leave to proceed in forma pauperis. Because

assessing a partial filing fee in accordance with Evans v. Croom,

650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982),

and E.D. Va. Loc. R. 28(C)(4), would exceed the statutory filing

fee, the district court assessed a partial filing fee in an amount

that was ten percent less than the statutory filing fee. Chichester
did not pay the assessed fee but instead filed this appeal. This

appeal is properly before us. Roberts v. United States Dist. Court,

339 U.S. 844, 845 (1950). Finding no abuse of discretion, we deny

leave to proceed in forma pauperis and dismiss the appeal on the
reasoning of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED



                                3